     Case 2:15-md-02641-DGC Document 19798 Filed 07/26/19 Page 1 of 2



 1   Ramon Rossi Lopez (admitted pro hac vice)
     (CA Bar No. 86361)
 2   LOPEZ McHUGH LLP
     100 Bayview Circle, Suite 5600
 3   Newport Beach, CA 92660
     rlopez@lopezmchugh.com
 4
     Mark S. O’Connor (011029)
 5   BEUS GILBERT PLLC
     701 N 44th Street
 6   Phoenix, AZ 85008
     Telephone: (480) 429-3019
 7   moconnor@beusgilbert.com
 8   Attorneys for Plaintiffs

 9   James R. Condo (#005867)
     Kristine L. Gallardo (033975)
10   SNELL & WILMER L.L.P.
     One Arizona Center
11   400 E. Van Buren, Suite 1900
     Phoenix, AZ 85004-2202
12   Telephone: 602.382.6000
     Facsimile: 602.382.6070
13   jcondo@swlaw.com
     kgallardo@swlaw.com
14
     Richard B. North, Jr. (admitted pro hac vice)
15   Georgia Bar No. 545599
     Matthew B. Lerner (admitted pro hac vice)
16   Georgia Bar No. 446986
     NELSON MULLINS RILEY &
17      SCARBOROUGH LLP
     201 17th Street, NW / Suite 1700
18   Atlanta, GA 30363
     Telephone: 404.322.6000
19   Facsimile: 404.322.6050
     richard.north@nelsonmullins.com
20   matthew.lerner@nelsonmullins.com
     Attorneys for Defendants C. R. Bard, Inc. and
21   Bard Peripheral Vascular, Inc.
22                          UNITED STATES DISTRICT COURT
23                                   DISTRICT OF ARIZONA
24   IN RE: Bard IVC Filters Products                No. 2:15-MD-02641-DGC
     Liability Litigation,
25                                                   THE PARTIES’ JOINT NOTICE
                                                     REGARDING REVISED EXHIBITS
26                                                   FOR SETTLEMENT AND NON-
                                                     SETTLEMENT TRACK CASES
27
28
     Case 2:15-md-02641-DGC Document 19798 Filed 07/26/19 Page 2 of 2



 1          In accordance with the Court’s July 12, 2019, Order [Doc. 19496], the parties submit
 2   this Joint Notice with exhibits that have been revised from those originally filed with the
 3   parties’ Joint Memorandum [Doc. 19445].
 4          Respectfully submitted, this 26th day of July, 2019.
 5    LOPEZ McHUGH, LLP                                  NELSON MULLINS RILEY &
 6                                                       SCARBOROUGH LLP

 7    By: s/ Ramon Rossi Lopez                      By: s/ Richard B. North, Jr.
          Ramon Rossi Lopez                             Richard B. North, Jr. (admitted pro hac vice)
 8        (admitted pro hac vice)                       Georgia Bar No. 545599
          CA Bar No. 86361                              Matthew B. Lerner (admitted pro hac vice)
 9        LOPEZ MCHUGH LLP                              Georgia Bar No. 446986
          100 Bayview Circle, Suite 5600                NELSON MULLINS RILEY &
10        Newport Beach, California 92660               SCARBOROUGH LLP
                                                        201 17th Street, NW / Suite 1700
11        Mark S. O’Connor (011029)                     Atlanta, GA 30363
          BEUS GILBERT PLLC
12        701 N 44th Street                              James R. Condo (005867)
          Phoenix, Arizona 85008                         Kristine L. Gallardo (033975)
13                                                       SNELL & WILMER L.L.P.
          Attorneys for Plaintiffs                       One Arizona Center
14                                                       400 E. Van Buren, Suite 1900
                                                         Phoenix, Arizona 85004-2202
15
16                                                       Attorneys for C. R. Bard, Inc. and Bard
                                                         Peripheral Vascular, Inc.
17
18
19                                   CERTIFICATE OF SERVICE

20          I hereby certify that on July 26, 2019, the foregoing was electronically filed with the

21   Clerk of Court using the CM/ECF system which will automatically send email notification

22   of such filing to all attorneys of record.

23
                                                  /s/ Richard B. North, Jr.
24
25
26
27
28

                                                     2
